DO NOT PUBLISH

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT           FILED
                            ________________________ U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                                                       DECEMBER 8, 2006
                                    No. 06-10506
                                                                       THOMAS K. KAHN
                              ________________________                     CLERK

                         D. C. Docket No. 03-14387-CV-DLG

CITY OF STUART, a municipality
and political subdivision of
the State of Florida,
                                                          Plaintiff-Counter-
                                                          Defendant-Appellant,

                                           versus

NORTHROP GRUMMANSYSTEMS CORPORATION,
and as a successor to
f.k.a. Grumman Aerospace Corporation,

                                                          Defendant-Counter-
                                                          Claimant-Appellee.

                              ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           _________________________

                                     (December 8, 2006)

Before ANDERSON and BARKETT, Circuit Judges, and GOLDBERG,* Judge.
___________________
*Honorable Richard W. Goldberg, Judge, United States Court of International Trade, sitting by
designation.
PER CURIAM:

      After oral argument and careful consideration, we conclude that the

judgment of the district court is due to be affirmed for the reasons fully discussed

at oral argument. We agree with the district court that paragraph two of the

contract is unambiguous, and provides that the 1.3 million gallons per day

requirement is suspended to the extent that the aquifer underlying the site is

deficient, so long as the shortfall is through no fault of Grumman. The district

court found as a fact that the shortfall challenged in the instant case resulted from

such aquifer deficiency, and appellant has wholly failed to demonstrate that the

finding is clearly erroneous. Although the district court is probably correct with

respect to several of its alternative findings, which would also indicate the same

judgment in favor of appellee, we need not address such alternative grounds in

light of our holding.

      According, the judgment of the district court is

AFFIRMED.




                                          2